Citation Nr: 1747247	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  13-30 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for a cold weather injury of the right hand.

2. Entitlement to an initial disability rating in excess of 10 percent for a cold weather injury of the left hand.

3. Entitlement to an initial disability rating in excess of 10 percent for a cold weather injury of the right foot.

4. Entitlement to an initial disability rating in excess of 10 percent for a cold weather injury of the left foot.

5. Entitlement to a separate compensable rating for peripheral neuropathy of the right upper extremity associated with a cold weather injury.

6. Entitlement to a separate compensable rating for peripheral neuropathy of the left upper extremity associated with a cold weather injury.

7. Entitlement to a separate compensable rating for peripheral neuropathy of the right lower extremity associated with a cold weather injury.

8. Entitlement to a separate compensable rating for peripheral neuropathy of the left lower extremity associated with a cold weather injury.

9. Entitlement to an initial disability rating in excess of 10 percent for right knee bursitis.

10. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to October 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran was scheduled to present testimony at a hearing before a Veterans Law Judge in January 2017.  But, the Veterans Appeals Control and Locator System (VACOLS) shows that the Veteran failed to appear for the hearing.  As the record does not contain further explanation as to why the Veteran failed to report to the hearing, or a request to reschedule the hearing, the Board deems the Veteran's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704(d) (2017).

Note 1 to 38 C.F.R. § 4.101, Diagnostic Code 7122-the diagnostic code for residuals of cold weather injuries-states that VA is to separately evaluate complications of a cold injury, such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy.  As the record demonstrates that the Veteran has been diagnosed with peripheral neuropathy in both of his hands and feet associated with his cold weather injuries, the Board has added these issues to the title page.  


FINDINGS OF FACT

1. The evidence of record demonstrates that, throughout the entirety of the appeal, the Veteran has displayed arthralgia, cold sensitivity, color changes, and hyperhidrosis as a result of a cold weather injury to both of his hands.

2. The evidence of record demonstrates that the Veteran has displayed arthralgia, cold sensitivity, nail abnormalities, color changes, and hyperhidrosis as a result of a cold weather injury to both of his feet.

3. The symptoms of the Veteran's peripheral neuropathy of the right and left upper extremities associated with his cold weather injury approximate mild incomplete paralysis of the musculospiral nerve.

4. The symptoms of the Veteran's peripheral neuropathy of the right and left lower extremities associated with his cold weather injury approximate mild incomplete paralysis of the external popliteal nerve.

5. The Veteran's right knee bursitis does not result in the limitation of flexion of the right leg to at least 60 degrees.

6. Combining the ratings for cold weather injury residuals and bilateral upper and lower extremity peripheral neuropathy leads to the award of a 100 percent rating, rendering the issue of entitlement to a TDIU moot.


CONCLUSIONS OF LAW

1. The criteria for a disability rating of 30 percent for a cold weather injury to the right hand have been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7122 (2017). 

2. The criteria for a disability rating of 30 percent for a cold weather injury to the left hand have been met  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7122 (2017). 

3. The criteria for a disability rating of 30 percent for a cold weather injury to the right foot have been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7122 (2017). 

4. The criteria for a disability rating of 30 percent for a cold weather injury to the left foot have been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7122 (2017). 

5. The criteria for a separate 20 percent rating for peripheral neuropathy of the right upper extremity associated with a cold weather injury to the right hand have been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.104, 4.124a, Diagnostic Codes 7122, 8514 (2017). 

6. The criteria for a separate 20 percent rating for peripheral neuropathy of the left upper extremity associated with a cold weather injury to the left hand have been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.104, 4.124a, Diagnostic Codes 7122, 8514 (2017).

7. The criteria for a separate 10 percent rating for peripheral neuropathy of the right lower extremity associated with a cold weather injury to the right foot have been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.104, 4.124a, Diagnostic Codes 7122, 8521 (2017).

8. The criteria for a separate 10 percent rating for peripheral neuropathy of the left lower extremity associated with a cold weather injury to the left foot have been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.104, 4.124a, Diagnostic Codes 7122, 8521 (2017).

9. The criteria for a disability rating in excess of 10 percent for right knee bursitis have not been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5019, 5260 (2017); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Burton v. Shinseki, 25 Vet. App. 1 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

10. The grant of a combined 100 percent disability rating for cold weather injury residuals and associated peripheral neuropathy throughout the entirety of the appeal period renders moot the claim of entitlement to a TDIU. 38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25, 4.26 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim General Principles

Generally, disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.S. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

Where, as here, a Veteran expresses dissatisfaction with the assignment of an initial rating following an award of service connection for a disability, separate, or "staged," ratings can be assigned.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Cold Weather Injury to Hands and Feet

Presently, the Veteran is in receipt of separate 10 percent disability ratings for residuals of cold weather injuries to his hands and feet.  The ratings for his hands were assigned pursuant to Diagnostic Code 8514-7122.  The ratings for his feet were assigned pursuant to Diagnostic Code 8521-7122.  According to the May 2012 rating decision, the 10 percent ratings were assigned due to numbness and pain in each extremity.  Diagnostic Code 7122 is used to rate cold injury residuals while Diagnostic Codes 8514 and 8521 identify the specific nerves in the Veteran's hands and feet affected by his service-connected disability.

The Board finds the use of hyphenated diagnostic codes to be inappropriate in the instant case.  As mentioned in the Findings of Fact and Conclusions of Law above, the Board will be assigning separate compensable ratings for peripheral neuropathy pursuant to Note 1 to Diagnostic Code 7122.  Accordingly, the Board will not evaluate the Veteran pursuant to a hyphenated diagnostic code that references neurological conditions.  Rather, the Board will evaluate the Veteran's cold injury residuals pursuant to only Diagnostic Code 7122 as the neurological complications encompassed by peripheral neuropathy are not needed to support a higher rating under Diagnostic Code 7122.

Under Diagnostic Code 7122, a 10 percent rating is assigned for arthralgia or other pain, numbness, or cold sensitivity.  A 20 percent rating is assigned for arthralgia or other pain, numbness or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities-i.e. osteoporosis, subarticular punched out lesion, or osteoarthritis.   A 30 percent rating is assigned for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities.

After reviewing the evidence of record, the Board will assign separate initial 30 percent ratings for the cold weather injuries to the Veteran's hands and feet.  As such, the Veteran's claim will be granted.

During the course of the claim, the Veteran was provided two VA examinations regarding the nature and severity of his cold weather injuries.  During a VA examination in May 2011, the Veteran stated that his joints became stiff and that his fingers curled up and became numb in cold environments or with exposure to cold water.  The Veteran described symptoms of claudication after walking 100 yards on level ground and stated that he had calf pain and persistent coldness in the extremities.  Additionally, the Veteran stated that he sweat profusely, felt abnormal sensations, witnessed changes in skin color, had swelling in the injured areas, had joint pain and sleep disturbances due to pain.  The examiner diagnosed the Veteran with cold weather injury to bilateral hands and right foot-although she provided a nexus opinion that commented upon both feet.  The examiner stated that the Veteran did not have Raynaud-like vascular problems, atrophy, fungal infection, changes in skin color, breakdown of frostbite scars, skin cancer, ulceration, loss of tissue, missing nails, or abnormal hair and skin growth. 

Next, during a July 2013 VA examination, the examiner marked the following as symptoms of cold weather injuries to the Veteran's hands: arthralgia or other pain; cold sensitivity; locally impaired sensation; numbness; color changes; hyperhidrosis.  The examiner then listed the following as symptoms of cold weather injuries to the Veteran's feet: arthralgia or other pain; cold sensitivity; nail abnormalities; locally impaired sensation; numbness; color change; hyperhidrosis.

From the disability picture presented by the two VA examinations of record, the Veteran's cold weather injury residuals of the hands and feet warrant the assignment of separate 30 percent ratings under Diagnostic Code 7122.  In specific regard to his bilateral hands disability, he has displayed arthralgia, cold sensitivity, color changes, and hyperhidrosis.  Comparatively, in regard to his feet, the Veteran has displayed arthralgia, cold sensitivity, nail abnormalities, color changes, and hyperhidrosis.  The noted symptoms of numbness and locally impaired sensation will be addressed in the assignment of separate ratings for peripheral neuropathy.  

The appropriateness of assigning initial ratings of 30 percent is supported by the other evidence of record.  Specifically, in an April 2013 VA treatment record, the Veteran complained of constant pain in his hands and feet.  Further, the Veteran reported numbness in all of his extremities with swelling during repeated activities.

Likewise, in a February 2017 VA treatment record, the Veteran complained of sharp pain in his feet.  The Veteran reported that taking off his shoes or putting his feet in cold water decreased the pain.

Accordingly, for all of the above reasons, and resolving all doubt in the Veteran's favor, the Board finds that the weight of the evidence supports initial disability ratings of 30 percent for residuals of a cold weather injury to the Veteran's bilateral hands and feet.  As such, the Veteran's claim will be granted.  38 C.F.R. § 4.104, Diagnostic Code 7122.

Peripheral Neuropathy Associated with Cold Weather Injury to the Hands and Feet

As noted in the previous section, VA examiners in May 2011 and July 2013 noted that the Veteran suffered from numbness and loss of sensation in both of his upper and lower extremities associated with a cold weather injury to his hands and feet.  Note 1 to Diagnostic Code 7122 provides that VA must separately evaluate complications of cold weather injuries, such as peripheral neuropathy, unless such complications are used to support an evaluation under Diagnostic Code 7122.  After reviewing the record in the instant case, the Board will assign 4 separate compensable ratings for peripheral neuropathy of the upper and lower extremities. 

In regard to his bilateral upper extremities, the Board finds 38 C.F.R. § 4.124a, Diagnostic Code 8514-paralysis of the musculospiral nerve-to be the most appropriate diagnostic code to evaluate the Veteran's right and left upper extremity peripheral neuropathy.  The Board bases this determination upon the Veteran's discussion of symptoms of hand numbness, loss of sensation, and curling of the fingers during the May 2011 and July 2013 VA examinations.  Under Diagnostic Code 8514, complete paralysis warrants the assignment of a 70 percent rating in the major (i.e. dominant) hand and a 60 percent rating in the minor (i.e. non-dominant) hand.  Severe incomplete paralysis warrants the assignment of a 50 percent rating in the major hand and a 40 percent rating in the minor hand.  Moderate incomplete paralysis warrants the assignment of a 30 percent rating in the major hand and a 20 percent rating in the minor hand.  Mild incomplete paralysis warrants the assignment of a 20 percent rating in either the major or minor hand.

Comparatively, in regard to the Veteran's bilateral lower extremity peripheral neuropathy, the Board finds 38 C.F.R. § 4.124a, Diagnostic Code 8521-paralysis of the external popliteal nerve-to be the most appropriate to evaluate the Veteran's right and left lower extremity peripheral neuropathy.  The Board bases this determination upon the Veteran's discussion of loss of sensation and numbness in his feet during the VA examinations of record.  Under Diagnostic Code 8521, a 40 percent rating is assigned for complete paralysis.  A 30 percent rating is assigned for severe incomplete paralysis.  A 20 percent rating is assigned for moderate incomplete paralysis.  A 10 percent rating is assigned for mild incomplete paralysis.

Within the context of these diagnostic codes, the terms "mild," "moderate," and "severe" are not defined.  Rather than applying a mechanical formula, the Board must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.

In the instant case, the Board finds that the Veteran's peripheral neuropathy of the bilateral upper and lower extremities is best categorized as mild incomplete paralysis.  Accordingly, the Board will assign separate 20 percent ratings for the upper extremities and 10 percent ratings for the lower extremities.

Specifically, during the May 2011 VA examination, in addition to the numbness in the hands and feet discussed previously, the only objective symptom of peripheral neuropathy present was decreased sensation to pinprick testing of the feet and hands.  No other testing during a neurological examination produced any abnormal results.

Similarly, during the July 2013 VA examination, the examiner noted curling of fingers, numbness, poor grip, numbness, and locally impaired sensation as symptoms associated with the Veteran's cold weather injury residuals.

In addition to the VA examinations of record, the Veteran consistently complained of numbness in his hands and feet throughout the appeal period.  However, noted neurological testing did not produce evidence of objective symptoms of peripheral neuropathy for either the hands or feet.  For this reason, the Board cannot classify the Veteran's peripheral neuropathy of the bilateral upper and lower extremities as anything more severe than mild incomplete paralysis.  

Specifically, in an April 2013 VA treatment record, the Veteran reported numbness in both his feet and hands.  But, during a physical examination, no objective neurological abnormalities were present.  

Similarly, in a March 2014 treatment record from Peachford Hospital, the Veteran was able to distinguish pain, light touch, and temperature stimuli.  Additionally, the Veteran displayed adequate lower and upper extremity strength and muscle tone, normal grip strength, intact sensation, and normal deep tendon reflexes.

Additionally, in an October 2015 VA treatment record, while the Veteran was assessed with foot pain and neuropathy, a physical examination revealed normal muscle strength and intact nerves.

Lastly, in an April 2016 VA treatment record, the Veteran complained of numbness in the feet in hands.  However, the Veteran did not report weakness or paralysis during a review of systems.

In sum, the Board finds that the Veteran is entitled to separate ratings of 20 percent for mild incomplete paralysis of the musculospiral nerve bilaterally and 10 percent for mild incomplete paralysis of the external popliteal nerve bilaterally.  The Board finds that the Veteran is not entitled to the next higher ratings as his bilateral peripheral neuropathy of the upper and lower extremities is not more analogous to moderate incomplete paralysis.  The Board makes this determination as the overwhelming majority of neurological testing results throughout the period on appeal did not produce objective evidence of abnormalities.  Accordingly, to this extent, the Board will grant the Veteran's claim.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8514, 8521.  

Right Knee Bursitis

Currently, the Veteran is in receipt of an initial 10 percent disability rating for right knee bursitis.  This 10 percent rating was assigned via 38 C.F.R. § 4.71a, Diagnostic Code 5260, for limitation of flexion of the leg.  The Board finds this Diagnostic Code to be the most appropriate as the rating criteria state that bursitis is to be rated on the limitation of motion of affected parts.  See 38 C.F.R. § 4.71a, Diagnostic Code 5019.  

Under Diagnostic Code 5260, flexion of the leg limited to 15 degrees is assigned a rating of 30 percent.  Flexion of the leg limited to 30 degrees is assigned a 20 percent rating.  Flexion of the leg limited to 45 degrees or less is assigned a 10 percent rating.  Flexion of the leg limited to 60 degrees is assigned a noncompensable rating.  

Additionally, when evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher evaluation in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Pursuant to the May 2012 rating decision, the Veteran was assigned an initial 10 percent rating in accordance with 38 C.F.R. §§ 4.40 and 4.45 as well as DeLuca and its progeny due to functional loss of the right knee caused by painful motion.  The Board will not disturb this finding regarding functional loss as it is in the Veteran's favor.

After reviewing the evidence of record, the Board finds that a rating of more than 10 percent is not warranted to right knee bursitis.  As such, the Board will deny the Veteran's claim.

Specifically, during a May 2011 VA examination, range of motion testing revealed flexion of the right knee to 110 degrees.  The Veteran was able to perform further range of motion testing after repetitive use, but the right knee did not display any further limitations.

Similarly, during a July 2013 VA examination, range of motion testing revealed flexion limited to 100 degrees, with pain objectively visible at 100 degrees.  Again, no additional loss was displayed after repetitive use.

Stated simply, the Board may not assign the next higher rating of 20 percent as the evidence does not show that the Veteran's right knee bursitis caused limitation of flexion of the right leg to 30 degrees.  Accordingly, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is inapplicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

For the purpose of one 60 percent disability, or one 40 percent disability, the following will be considered as one disability: (1) disabilities of one or both upper or lower or one or both lower extremities, including the bilateral factor if applicable; (2) disabilities resulting from a common etiology or a single accident; (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or, (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

For a veteran to prevail on a TDIU claim, the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Consideration may be given to the veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Currently, the Veteran is service-connected for the following disabilities: (1) right hand cold weather injury (30 percent); left hand cold weather injury (30 percent); right foot cold weather injury (30 percent); left foot cold weather injury (30 percent); right upper extremity peripheral neuropathy (20 percent); left upper extremity peripheral neuropathy (20 percent); right lower extremity peripheral neuropathy (10 percent); left lower extremity peripheral neuropathy (10 percent); right knee bursitis (10 percent). 

Combining the cold weather injury disabilities with the associated peripheral neuropathy of the bilateral upper and lower extremities leads to a combined disability evaluation of 100 percent.  See 38 C.F.R. §§ 4.25, 4.26.  A TDIU is provided where the combined schedular rating for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a).  A TDIU is considered a lesser benefit than the 100 percent rating, and the grant of a 100 percent rating generally renders moot the issue of entitlement to a TDIU for the period when the 100 percent rating is in effect.  Accordingly, in this case, the assignment of the ratings above for cold weather injury residuals and peripheral neuropathy renders the claim for a TDIU moot.  Therefore, the appeal as to the issue of a TDIU is dismissed.


ORDER

Entitlement to an initial disability rating of 30 percent for a cold weather injury of the right hand is granted.

Entitlement to an initial disability rating of 30 percent for a cold weather injury of the left hand is granted.

Entitlement to an initial disability rating of 30 percent for a cold weather injury of the right foot is granted.

Entitlement to an initial disability rating of 30 percent for a cold weather injury of the left foot is granted.

Entitlement to a separate compensable disability rating of 20 percent, but no higher, for peripheral neuropathy of the right upper extremity associated with a cold weather injury is granted. 

Entitlement to a separate compensable disability rating of 20 percent, but no higher, for peripheral neuropathy of the left upper extremity associated with a cold weather injury is granted. 

Entitlement to a separate compensable disability rating of 10 percent, but no higher, for peripheral neuropathy of the right lower extremity associated with a cold weather injury is granted. 

Entitlement to a separate compensable disability rating of 10 percent, but no higher, for peripheral neuropathy of the left lower extremity associated with a cold weather injury is granted. 

Entitlement to an initial disability rating in excess of 10 percent for right knee bursitis is denied.

The appeal for entitlement to a TDIU is dismissed.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


